                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

ROY E. TOLLIVER, JR.,                         §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §    Civil Action No. 4:18-cv-00977-O-BP
                                              §
BANK OF NEW YORK MELLON                       §
FKA BANK OF NEW YORK, AS                      §
TRUSTEE FOR THE CERTIFICATE                   §
HOLDERS OF CWABS INC., ASSET                  §
BACKED CERTIFICATES, SERIES                   §
2007-3,                                       §
                                              §
       Defendant.                             §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       On August 5, 2019, the United States Magistrate Judge made Findings, Conclusions, and

Recommendation in this case. See ECF No. 43. After conducting a de novo review of all relevant

matters of record in this case, including the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and Plaintiff’s objections thereto (see ECF No.44), in accordance

with 28 U.S.C. § 636(b)(1), the Court determines that the Findings and Conclusions of the

Magistrate Judge are correct, and Plaintiff’s objections thereto are OVERRULED as without

merit. The Magistrate Judge’s Findings and Conclusions are hereby ACCEPTED as the Findings

and Conclusions of the Court.

       Accordingly, Defendant’s Motion to Dismiss (ECF No. 8) is GRANTED.

       SO ORDERED this 20th day of August, 2019.



                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
